ITEMID: 001-79212
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: ERIK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Rahime Erik, is a Turkish national of Kurdish ethnic origin who was born in 1950 and lives in Diyarbakır. She was represented before the Court by Mr M. Muller, Mr T. Otty, Ms L. K. N. Claridge, and Mr K. Yıldız of the Kurdish Human Rights Project in London.
may be summarised as follows.
In late November or early December 1995, a large team of police officers forcibly entered the applicant’s house and arrested her son, Hakan Erik. The applicant claims that, during arrest, they were ill-treated and that for a long time she was unable to discover the whereabouts of her son. She further claims that the police threatened her that if her son was not conscripted for military service he would be killed.
On 7 December 1995 the applicant’s son, Hakan Erik, commenced his compulsory military service. He was stationed in Nazilli Military Headquarters. The applicant submits that her son had told her that some of the soldiers, namely M.A.S., B.Y.Ö and I.O., had threatened to kill him because he was from Lice and, therefore, a terrorist.
On 29 April 1996 Hakan Erik was found shot. He was taken to the SKK Hospital, where he died. A post mortem examination was conducted on the deceased. The doctor considered that no autopsy was needed since the cause of death was internal bleeding from a single shot gun wound to the chest. No bruises were found on the body. The authorities were of the opinion that the applicant’s son had committed suicide.
On 1 May 1996 Hakan Erik’s body was transferred to Diyarbakır for burial. The applicant claims that she was told several times not to uncover the body and to bury it within ten minutes. She further submits that when she uncovered the body she discovered that apart from the gun wound there was bleeding coming from the right eye, right ear and nose.
On 2 May 1996 the applicant’s husband complained to the Diyarbakir public prosecutor’s office that his son had been killed by two soldiers and claimed that his son’s body had suspicious injuries. He requested an autopsy. On 2 and 3 May 1996, the prosecutor heard the applicant’s husband, who reiterated his previous submissions. In May 1996 the prosecutor decided that he lacked competence to investigate the complaints and transferred the case file to the İzmir military prosecutor.
On 10 May 1996 the body of Mr Erik was exhumed. The autopsy confirmed that the cause of death was internal bleeding from a single shot gun wound to the chest. The autopsy report also found that there was a scaled graze of 1x0.5 cm on the right ankle and that there were no other signs of bruises on the body. Finally, the report indicated that due to putrefaction of the body there was swelling, blood-clots and a change of colour in some parts of the body.
Acting by proxy, the Diyarbakir public prosecutor heard the applicant and her husband on 13 May 1996.
By a decision dated 19 December 1996, the Izmir military prosecutor decided to discontinue the proceedings. In her decision, the prosecutor, relying on the testimonies of other conscripts, two civilians, the ballistic report and the autopsy report, concluded that there was no indication which would lead her to conclude that the death of Mr Erik had been caused by someone else’s intent or negligence.
In the same decision the prosecutor filed an indictment against Mr I.O. for the ill-treatment of subordinates. She submitted that, independent of the death of Hakan Erik, it had been established by witness testimony that Mr I.O. had slapped the deceased and two other conscripts for not keeping a proper guard. She requested that Mr I.O. be charged and convicted under Article 117 § 1 of the Military Criminal Code.
On 8 January 1997 the applicant objected to the prosecutor’s decision to discontinue the proceedings. In her petition, the applicant submitted, in particular, that her son had not committed suicide but had been killed. She claimed that her son had told her that he had been threatened by Mr M.A.S. and Mr B.Y.Ö. She further complained about the contradictions between the post mortem examination and the autopsy report. In this regard, she submitted that the autopsy report had found a graze on her son’s right ankle whereas the post mortem report had found no bruises on his body.
On 31 January 1997 the applicant’s objections against this decision were dismissed by the İzmir Military Court. This decision was served on the applicant on 19 February 1997.
In the meantime, Mr I.O. was convicted under Article 117 § 1 of the Military Criminal Code and sentenced to a fine. This decision became final on 4 February 1999 as no one appealed. The applicant was not a party to the proceedings.
The first letter concerning the application was submitted by the applicant’s lawyers on 13 June 1997 to the European Commission on Human Rights. After giving a brief description of the events and submitting without further specification that the applicant alleged a violation of Articles 2, 3, 6, 9, 10, 13 and 14 of the Convention, the lawyers informed the Commission that they were assembling the necessary documentation in order to submit the full application. A number of official documents were attached to the first letter.
The Registry of the Commission acknowledged receipt and the case was given a provisional number.
On 28 October 1999 the applicant’s lawyers submitted the completed application form together with documents.
On 14 December 1999 the Registry of the Court informed the applicant’s lawyers of certain shortcomings in the application, namely that the full application form had been submitted 2 years, 4 months and 15 days after the first letter and requested that they provide an explanation of the reasons for the delay. The applicant’s lawyers’ attention was drawn to the Convention organs’ case-law on this point.
On 4 January 2000 the applicant’s lawyers submitted that the applicant and her family were subjected to constant intimidation and threats by the authorities, that the failure to investigate Mr Erik’s death constituted a continuing violation and that there were considerable delays in obtaining the documents pertaining to the domestic investigation.
On 27 March 2000, upon the receipt of a revised authority form, the application was registered. The applicant’s lawyers were informed that the date of introduction of the application would be considered as having been 13 June 1997 unless the Court decided otherwise.
